ATTORNEY GENERAL OF TEXAS
                                        GREG       ABBOTT




                                            October 24,2011



The Honorable Ryan Guillen                            Opinion No. GA-0887
Chair, Committee on Culture, Recreation,
   and Tourism                                        Re: Whether a public housing authority is
Texas House of Representatives                        required to reimburse a political subdivision that
Post Office Box 2910                                  furnishes improvements, services, or facilities for
Austin, Texas 78768-2910                              a housing project (RQ-0966-GA)

Dear Representative Guillen:

        On behalf of the Housing Authority of the City of Laredo, you ask "whether Texas Local
Government Code [subsection] 392.005(b) requires a public housing authority to reimburse a
municipality, county, or political subdivision for furnishing improvements, services, or facilities for
a housing project, in lieu of paying taxes or special assessments."] Chapter 392 of the Local
Government Code sets out the Housing Authorities Law, which establishes the requirements for
creating and operating a housing authority. TEX. Lac. GOV'T CODE ANN. §§ 392.001-.104 (West
2005 & SUpp. 2010). Local Government Code subsection 392.005(a) provides that a housing
"authority and the authority's property are exempt from all taxes and special assessments of a
municipality, a county, another political subdivision, or the state." [d. § 392.005(a). Subsection (b),
the provision about which you ask, states:

                If a municipality, county, or political subdivision furnishes
                improvements, services, or facilities for a housing project, an
                authority may, in lieu of paying taxes or special assessments, agree to
                reimburse in payments to the municipality, county, or political
                subdivision an amount not greater than the estimated cost to the
                municipality, county, or political subdivision for the improvements,
                services, or facilities.

[d. § 392.005(b). You explain that some political subdivisions in your area believe that under this
provision "public housing authorities are required to reimburse ... political subdivisions for



         ILetter from Honorable Ryan Guillen, Chair, House Committee on Culture, Recreation, and Tourism, to
Honorable Greg Abbott, Attorney General of Texas at 1 (Apr. 14, 2011), https://www.oag.state.tx.us/opin/
index_rq.shtml ("Request Letter").
The Honorable Ryan Guillen - Page 2                    (GA-0887)



furnishing improvements, services or facilities for a housing project.,,2 Request Letter at 1. You
indicate that the Housing Authority of Laredo apparently disagrees, contending that subsection
392.005(b) provides a public housing authority with discretion to choose whether to reimburse
political subdivisions. Id. at 2.

        In construing statutes, our primary objective is to ascertain and give effect to the Legislature's
intent. City of Marshall v. City of Uncertain, 206 S.W.3d 97, 105 (Tex. 2006). If the Legislature
provides definitions for words it uses in statutes, then we use those definitions in construing statutes.
Hernandez v. Ebrom, 289 S.W.3d 316,318 (Tex. 2009). Under the Code Construction Act, the
Legislature has explained that the word "may" should be construed as "creat[ing] discretionary
authority or grant[ing] permission or a power." TEX. GOy'T CODE ANN. § 311.016(1) (West 2005).
Legislative authorization to act ordinarily grants the power to do so but by itself does not require
execution of the power granted. Dallas Cnty. Cmty. Call. Dist. v. Bolton, 185 S.W.3d 868,873 (Tex.
2005) (emphasis added).

        Nothing in the language of subsection 392.005(b) itself requires a housing authority to
reimburse political subdivisions for furnishing improvements, services or facilities for a housing
project. TEX. Loc. GOY'T CODE ANN. § 392.005(b) (West 2005). The statute simply authorizes a
housing authority to provide reimbursement if the authority agrees to do so. Id. Because you ask
only about a construction of subsection 392.005(b) and not about other sources of law, we do not
address whether a housing authority may be obligated under a separate statute or contractual
arrangement to reimburse political subdivisions. In addition, you do not ask, and we do not opine
on the consequences, if any, that may arise from a housing authority's decision not to reimburse a
political subdivision in a given instance. Limiting our opinion to the specific statute on which you
have asked for guidance, we conclude that subsection 392.005(b) of the Local Government Code
authorizes, but does not itself require, a housing authority to agree to reimburse a municipality,
county, or political subdivision for the improvements, services, or facilities provided to the housing
authority. Id.




         2A brief submitted in response to your request argues that federal law requires a public housing agency to make
payments in lieu of taxes to political subdivisions in certain circumstances. Letter from John A. Kazen & J. Francisco
Tamez, on behalf of Laredo Independent School District, to Honorable Greg Abbott, Attorney General of Texas at 5
(June 6, 20ll) (on file with the Opinion Committee) (citing 42 U.S.C . § l437d(d». However, you do not ask about a
housing authority'S obligations under federal law, and our opinion is therefore limited to the state statute at issue.
The Honorable Ryan Guillen - Page 3          (GA-0887)




                                      SUMMARY

                      Local Government Code subsection 392.005(b) authorizes,
              but does not itself require, a housing authority to agree to reimburse
              a municipality, county, or political subdivision for the improvements,
              services, or facilities provided to the housing authority. We do not
              determine whether a housing authority may be required to do so under
              a separate law or contractual arrangement.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee